Concurring opinion issued August 20, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-18-00693-CV
                             ———————————
                       BRAD MICHAEL RYES, Appellant
                                          V.
                      DIANNE RICHARD ROSS, Appellee



                   On Appeal from County Court at Law No. 1
                           Brazoria County, Texas
                        Trial Court Case No. CI56457


                          CONCURRING OPINION
      The majority opinion, and the position taken by this Court in Medina v. Tate,

438 S.W.3d 583 (Tex. App.—Houston [1st Dist.] 2013, no pet.), stand for the

proposition that every casual trip out of the state tolls the statute of limitations for
that length of time. In other words, if I go out of state to visit relatives one weekend,

and then go to a judicial seminar in Washington a few months later, the statute of

limitations for any suit against me is extended for four days, or five if it was a long

weekend. This despite the fact that I remained subject to the jurisdiction of Texas

courts the entire time. I believe this is an absurd result, something we are instructed

to avoid when interpreting statutes. See Jose Carreras, M.D., P.A. v. Marroquin,

339 S.W.3d 68, 73 (Tex. 2011). Limitations periods are favored because they

provide a date certain which gives proper notice to both plaintiffs and defendants

and prevents the litigation of stale claims. See Matthews Constr. Co. v. Rosen, 796
S.W.2d 692, 694 (Tex. 1990). The policies behind statutes of limitation are not

thwarted when section 16.063 is applied only if the potential defendant cannot be

located or is beyond the jurisdiction of the court. Further, this result puts us at odds

with our sister court which has held just the opposite. See Zavadil v. Safeco Ins. Co.,

309 S.W.3d 593, 595–96 (Tex. App.—Houston [14th Dist.] 2010, pet. denied). The

reasoning of the Fourteenth Court of Appeals in Zavadil, and that of Justice Brown,

in his dissent in Medina, would lead to a far more reasonable and logical result than

that proposed by the majority. However, since there is binding precedent on the

matter from this Court, I am compelled to concur with the majority opinion.




                                           2
                                            Russell Lloyd
                                            Justice

Panel consists of Justices Lloyd, Landau, and Countiss.

Justice Lloyd, concurring.




                                        3